Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 9/27/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/6/2019 are acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Arai (Thermal reactions between delithiated lithium nickelate and electrolyte solutions, Journal of the Electrochemical Society, 149 (4) A401-A406 (2002)).  Arai discloses a positive electrode material lithium nickel oxide.  When in contact with electrolyte solutions, the lithium nickel oxide decomposes to Li0.2NiO2.  Arai does not disclose nor suggest the composition as claimed in claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please rejoin all withdrawn claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724